ACCEPTED
                                                                                        03-14-00818-CR
                                                                                                4962246
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  4/21/2015 11:29:14 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK
                              NO. 03-14-00818-CR

CLINTON DAVID BECK                        §        IN THE THIRD FILED IN
                                                            3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
v.                                        §        DISTRICT 4/21/2015
                                                             COURT11:29:14
                                                                        OF AM
                                                                JEFFREY D. KYLE
THE STATE OF TEXAS                        §        APPEALS OF TEXAS  Clerk




      STATE’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:

                                         I.

      Appellant was charged by indictment with Improper Relationship Between

Educator and Student and Online Solicitation of a Minor on April 13, 2011 in the

207th Judicial District Court of Comal County. After pleading guilty to Count II,

Improper Relationship Between Educator and Student, the trial court sentenced

Appellant to ten years confinement and suspended the sentence for a period of ten

years. Appellant was also required to forfeit his teaching license and not apply for

any future teaching license in the United States. On September 4, 2014, Appellant

filed an Application for Writ of Habeas Corpus under article 11.072 of the Texas

Code of Criminal Procedure. After the trial court denied the Application, Appellant



                                         1
appealed. Appellant’s brief was submitted on March 20, 2015. Appellee’s brief is

currently due on April 20, 2015.1

                                                II.

       I am handling the appeal for the State in this case. I was out of the country –

performing some manual work while on vacation – from March 21st to March 30th.

Upon my return I worked through the Easter weekend on another appellate brief,

which I filed shortly before midnight on April 13th in 03-14-00617-CR. On that

same day I filed a motion for new trial regarding orders of expunction; the trial

court granted the new trial on April 14th. I have also assisted with other appeals

and research questions in the office, submitted proposed findings of fact and

conclusions of law to the district court, worked on expunctions, and over the past

few days I have worked long hours related to a pending petition for mandamus.

Finally, it appears from the Court’s website that a supplemental reporter’s record

was filed on April 17, 2015, and I have not yet received a copy of said record.

Because of the foregoing, I have not yet been able to complete a significant amount

of work on a response, and respectfully request an extension of 30 days to file the

State’s brief in the instant cause. This is the first extension sought by Appellee.




1
   Although I attempted to file a motion for extension yesterday, efile.txcourts.gov suddenly
would not allow me to manually enter a service email address for opposing counsel, and it would
not pull her address up through its search function. On April 21st, tech support for the electronic
filing manager stated they had removed the manual email entry function from the system.

                                                2
                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 30 days, until May 20, 2015, so that an

adequate response may be made to Appellant’s brief.          This extension is not

requested for purposes of delay but so that justice may be done.

                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley SBN: 24088254
                                      preslj@co.comal.tx.us
                                      Comal Criminal District Attorney’s Office
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Ph: (830) 221-1300 / Fax: (830) 608-2008




                                         3
                          CERTIFICATE OF SERVICE

        I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s First Motion to

Extend Time to File Brief has been delivered to Appellant CLINTON DAVID

BECK’s attorney in this matter:

Terri R. Zimmermann
Terri.Zimmermann@ZLZSlaw.com
770 South Post Oak Lane, Suite 620
Houston, TX 77056
Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address, this 21st day of April,
2015.


                                              /s/ Joshua D. Presley
                                               Joshua D. Presley




                                          4